Application of the law on customs and agricultural matters (debate)
The next item is the report by Bill Newton Dunn, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC) No 515/97 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs and agricultural matters - C6-0033/2007 -.
Vice-President of the Commission. - Mr President, this third report is very much linked to the two previous ones. Council Regulation (EC) No 515/97 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of the law on customs or agricultural matters is a very important piece of legislation dating back to 1997, when we had 15 Member States.
It was essential to propose an amendment to Regulation (EC) No 515/97 in the light of developments in the last decade, technological progress, successful experience with joint customs operations coordinated in Brussels, and the enlargement of the Union to 27 Members.
I would like to pay tribute to the rapporteur, Mr Newton-Dunn, for the way he has guided this proposal through Parliament. I would also like to thank Mr Audy, who drafted the opinion. The two committees, IMCO and COCOBU, worked closely together using the enhanced cooperation mechanism. Their excellent work has enabled a compromise to be brokered between the various political actors. Thanks to the constructive approach of Parliament, a first-reading adoption of this legislation can now be achieved.
Customs authorities apply controls on goods entering and exiting the Community based upon a common risk management framework, including the use of random checks. In this context, their task is generally not limited to the enforcement of customs legislation: they also apply Community law in the fields of VAT, excise and agricultural legislation.
I also note that the issue of the fight against VAT fraud and the need for closer cooperation between the Member States and the Commission is strongly emphasised in the Musotto report which we have just discussed.
For this reason, it is crucial that customs authorities and the Commission are allowed to exchange VAT information. In the case of certain types of data, the new Article 2a makes such an exchange of information possible.
The Commission regards this as the first step in the direction of closer cooperation in the field of the protection of the Community's financial interests against VAT fraud.
rapporteur. - Mr President, I thank the Commissioner. I believe this should be a very uncontroversial proposal by the Commission. As the Commissioner said: enlargement, more Member States, new technology, new equipment, computers. We need updated Commission legislation to allow good cooperation across internal borders in the Union against the bad guys - the organised criminals and so on.
I talked to the director of a major Anglo-Dutch company last week and he says that he finds organised crime is increasing and - I use the word which he used - 'exponentially', increasing incredibly fast, and yet the Member State governments do nothing about it, because the public does not know the full picture and does not push the governments, so they say, 'Well, don't worry, everything is okay'. We have a serious problem. So we need this proposal from the Commission, and everybody should agree and it should go through.
There should be nothing more for me to say, but actually there is a whole story to tell you, Mr President, which I would now like to do. To my amazement, my own Member State, the UK, threw in a veto in the Council of Ministers, saying that they would not agree to this. They did not tell me, though I am British, and from the same Member State. Not a single Labour MEP from the Labour Government in London tabled an amendment to anything, but they chose my good Conservative friend, Christopher Heaton-Harris, a very honourable man, who is going to speak, to pick up the Labour Government's objection and he tabled an amendment, which is slightly weird, but I wish Chris good luck; he is entitled to do that. But what was the Labour Party doing in all this? So, I thought, this is very strange, and there are a lot of other British objections and vetoes and opt-outs going on in lots of different policy areas, so I thought I would investigate what the overall UK policy was on all these directives that they are opting out of, what was going on?
I went to OLAF, which deals with fraud in the EU, as we know. OLAF tells me that the UK refuses to cooperate with it, even though the UK loses billions on VAT carousel fraud. London says, 'If we give OLAF a finger, they will take our whole arm, so we are afraid, and we will not cooperate'. This is very weird, so I made further enquiries in London. How does this work? And I am told this is what happens: the Commission makes a proposal, then a junior official in the appropriate government department in London has to write a briefing paper to recommend what the Government should do about it. He is very careful; he is a bit nervous; he does not know what to do, so he says, 'We must not do anything about this. I recommend great caution. I do not think we should approve. Perhaps we should even opt out'. And his careful paper - because he wants to be promoted and not sacked - goes up the tree in his department, and officials who are busy doing other things say 'okay' and tick it. Other government departments asked for their opinion do not know either, so they say, 'It seems okay to us'. It goes finally to a cabinet committee chaired by our Foreign Secretary - and he has a million other things to think about - and so it gets rubber-stamped. So, suddenly, the Government's position in London is negative, cautious, in favour of an opt-out: 'We do not understand. We do not really know what is going on'. Very strange indeed!
So what happens next? Well, back to the Committee on the Internal Market and Consumer Protection in the Parliament. The blockage in the Council has meant that I have attended several informal tripartite conciliations with the Council, first of all led by the Portuguese, now led by the Slovenes, in both cases excellently. And, although no UK official has ever briefed me about anything, and I was therefore the only British person present at the conciliation, even though the British Government apparently has a veto situation on this, it went through.
Finally, the Commission and the Council have found a form of words which has enabled the British objection to be got round, or overcome, or whatever words you like to use. So the amendments before the Parliament, for voting tomorrow, were all approved by the IMCO Committee and I hope very much that Parliament will vote for them tomorrow. But what is going on in London, Mr President, I just do not understand.
draftsman of the opinion of the Committee on Budgetary Control. - (FR) Mr President, Commissioner, ladies and gentlemen, my colleague Mr Audy, who is draftsman of the opinion of the Committee on Budgetary Control, has been delayed at the last minute and so I am speaking on his behalf.
The correct application of the law on customs and agricultural matters plays a decisive role in ensuring that the internal market functions properly. It is also essential for protecting the financial interests of the Community and, more generally, those of European economic operators and citizens.
The customs files identification database will allow the different services of the Member States and the Commission to cooperate more effectively. Some of the amendments are aimed at implementing the Court of Auditors' proposals with a view to making the database more useful.
The draftsman shares the Court's concerns about the integrated approach to managing the various databases relating to the fight against fraud, but considers this to be a discussion going beyond the bounds of this Regulation and therefore one which should be conducted in a different context.
The draftsman, Mr Audy, supports the Commission's proposals aiming to promote the added value of cooperation at European level, in particular the European data directory and the platform of services. In the absence of a more uniform legal framework, an exchange of best practice will ensure an increasingly coherent approach in the medium term.
On the question of financing, the draftsman emphasises that expenses must be clearly identified so as to avoid an overlap between this proposal and other instruments, such as the Hercule II programme.
Finally, the draftsman would like to keep the legislative procedure for the decision on other communication and information exchange systems, including the mandatory opinion of the Court of Auditors, rather than apply the 'comitology' procedure.
on behalf of the PPE-DE Group. - Mr President, I would like to start by thanking Mr Newton Dunn, another honourable Member of this institution, for eloquently painting the picture of how EU matters are dealt with - or how he believes they are dealt with - in London.
Perhaps I can explain what was going on in London and why they came to a Conservative Member of the European Parliament rather than go to a Labour MEP, or indeed to himself. Actually, I think they should have gone to him, and I cannot believe they did not. He might not believe me, but I had more contact with the current Presidency-in-Office than I did with anybody from London or the British civil service.
But perhaps it was just the fact that this young civil servant he described had forgotten to read the newspapers and believed that the general election had been called in October, that my party had won it and that the Prime Minister had not dithered, and that, therefore, he was dealing with a member of the Government party.
Alas, that is not the case. But I do understand what he says about London being concerned about giving OLAF a finger and it taking an arm. This actually goes back to the structure of OLAF itself, to the wise men's paper back in 1999, and the fact that OLAF is simply not independent of the Commission - something that will be addressed in the future.
There were other problems with this particular dossier: the fact that VAT was being dragged between pillars, possibly - and we needed to get legal advice on that - and the fact that much of this information is already exchanged electronically. The British Government did believe - and I can see from reading between the lines how it came to that conclusion - that it would need a permanent coordination unit and would need to second people to this, therefore having lots of people in a place rather than just exchanging information electronically.
However, there is no problem with the amendments. There is no problem with the debate. This should go through very quickly, and I hope it does.
Thank you, Mr Heaton-Harris. Now that all is clear in London, Europe too feels more at ease.
Mr President, ladies and gentlemen, I would like to congratulate the rapporteur for having produced an excellent piece of work and for having collaborated so well on what is a particularly sensitive issue.
At a time of increasing trade not only within the Union but also with third countries, the opening-up of markets and expanding commercial activity are set to represent key development factors for Europe for years to come. However, the gradual removal of the barriers that define the European Economic Area also opens the door to a host of fraudulent activities that threaten the viability of the internal market, with Community producers, and by extension European consumers, counting among the first victims. This problem is especially prominent in the agricultural sector, where the crucial measures that have been put in place to provide farmers with financial aid and solidarity have attracted the greedy eyes of international crime on both a small and large scale.
In this context, and given the shortcomings of the present controls, Europe is preparing to arm itself with a new regulation that will permit a better distribution of data among the Member States with regard to the movement of goods and the various investigations that are being carried out in the different countries of the Union. I welcome the compromise that has been found with the Council, which now gives us a more balanced document, the details of which are to be voted on tomorrow by the Members of this Parliament. While continuing to protect the various aspects of private life, the agreement should help improve the effectiveness of surveillance procedures and lead to better coordination of actions undertaken between each of the Member States.
In the area of customs controls, as elsewhere, I am convinced that Europe can only develop through greater combination of effort and by the pooling of our respective resources so that we can give our citizens the level of protection they desire. In this respect, any improvement in the measures we have for combating fraud cannot be achieved without also maintaining a consistent level of regulation, for this is essential if we are to retain sound and effective control from above of the commercial activities under way both within the Union and with third countries.
Mr President, I rather enjoyed the remarks by my eminent colleagues from the UK and their storytelling about how things are done in the UK. I think we should write that down and translate that into many languages, because I think it happens in many Member States that junior officials have a dossier and prepare various reports on it. I think we should not point the finger at the junior official but rather at the department that allows that to happen.
I would just like to put to the House that there are concerns about the UK and Ireland - and maybe the Commission can update me, if there is an update about this particular issue - because, while there is support for the principle of mutual assistance between the customs authorities, I think that both Member States, Ireland and the UK, have reservations on the exchange of information between these authorities on the use of VAT numbers in Article 2a(f) and contend that the exchange of information using VAT numbers is de facto, the exchange of fiscal information falling outside the scope of the proposed legal base. So perhaps there could be a comment on that.
Vice-President of the Commission. - Mr President, I also enjoy seeing how things are debated in the UK. However, I can assure you, with regard to what had just been said, that this does not happen only in the UK.
I have met several chiefs of finance, and several ministers, and promoted the idea of mutual administrative assistance, and can state that this reluctance is not just limited to the United Kingdom. It has been viewed as a suspicious matter, but I can assure you that there are no grounds for this kind of suspicion. As an investigative body within the Commission, OLAF can only provide a platform for cooperation, and it is absolutely clear that value added tax fraud can only be fought in cooperation between Member States and the European Commission, because, basically, major fraud can only happen cross-border.
So there is a real need for better cooperation, and to exchange information. I cannot comment on the last question, as to the substance of the information. We are only talking about smoothing the fight against value added tax fraud, which is a major type of fraud. That would indeed be the case, and I am very happy to hear the opinion being clearly expressed that Parliament would support this legislative proposal in the form proposed.
rapporteur. - Mr President, I should like to thank everybody who spoke in the debate. To the very perceptive comment from Ms McGuinness, representing Dublin, I would say: when she said this is widespread and should be written down, she probably is aware that there was a very famous TV programme about 15, or even 20, years ago in the UK called Yes, Minister, in which the minister, who was a bumbling idiot, imagined he was in full control and was eventually promoted to Prime Minister. But the words 'Yes, Minister' were actually the words of his civil servants, who were telling him what to say and what to do - 'Yes, Minister. No, Minister. Of course, you are all-powerful, Minister.' But it was the civil servants who were in control.
This was happening 20 years ago and, clearly, it is still happening today. And it is happening all over Europe, which is very interesting. So perhaps we need an updated European programme - Ja, Herr Minister or Sí, Señor Ministro. But perhaps scriptwriters could actually entertain us with a new programme on the same theme, because the old truths remain as true as ever.
The debate is closed.
The vote will take place on 19 February 2008.
Written statements (Rule 142)
in writing. - (PL) The latest two enlargements have resulted in a significant increase in the length of the European Union's land and sea borders. This calls for closer cooperation between Member States and between Member States and the Commission. It also requires coordination and cohesion of actions aimed at combating international economic and financial crime. I agree with the rapporteur that the role of third countries should not be overlooked in relation to these activities. I fully support authorising the Commission as appropriate, so it can provide technical aid and training to liaison officials from third countries and from European and international agencies and organisations. I welcome the proposal to improve the procedures for transferring data obtained from another Member State to third countries. I am confident that the proposed changes will have a positive impact on limiting financial irregularities.
I should like to highlight the text of Article 18a regarding the creation and management by the Commission of a directory to help detect consignments that may not comply with legal provisions in the areas of customs and agriculture. In this connection, I believe specific provision should be made in the text to enable every Member State to access the aforementioned database if it submits a request to the Commission to that effect. As it currently stands, the text refers to assistance to the relevant authorities.